               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF NEW YORK


KENNETH G.,

                           Plaintiff,
             v.                                       Civil Action No.
                                                      5:18-CV-0435 (DEP)

ANDREW SAUL, Commissioner
of Social Security, 1

                           Defendant.


APPEARANCES:                                   OF COUNSEL:

FOR PLAINTIFF

OLINSKY LAW GROUP                              HOWARD D. OLINSKY, ESQ.
300 S. State Street                            MELISSA A. PALMER, ESQ.
Suite 420
Syracuse, NY 13202

FOR DEFENDANT

HON. GRANT C. JAQUITH                          LUCY WEILBRENNER, ESQ.
United States Attorney for the                 Special Assistant U.S. Attorney
Northern District of New York
P.O. Box 7198
100 S. Clinton Street
Syracuse, NY 13261-7198
1
       Plaintiff=s complaint named Nancy A. Berryhill, as the Acting Commissioner of
Social Security, as the defendant. On June 4, 2019, Andrew Saul took office as Social
Security Commissioner. He has therefore been substituted as the named defendant in
this matter pursuant to Rule 25(d)(1) of the Federal Rules of Civil Procedure, and no
further action is required in order to effectuate this change. See 42 U.S.C. ' 405(g).
DAVID E. PEEBLES
U.S. MAGISTRATE JUDGE

                                      ORDER

      Currently pending before the court in this action, in which plaintiff

seeks judicial review of an adverse administrative determination by the

Commissioner, pursuant to 42 U.S.C. '' 405(g) and 1383(c)(3), are cross-

motions for judgment on the pleadings. 2 Oral argument was conducted in

connection with those motions on August 22, 2019, during a telephone

conference held on the record. At the close of argument, I issued a bench

decision in which, after applying the requisite deferential review standard, I

found that the Commissioner=s determination did not result from the

application of proper legal principles and is not supported by substantial

evidence, providing further detail regarding my reasoning and addressing

the specific issues raised by the plaintiff in this appeal.

      After due deliberation, and based upon the court=s oral bench

decision, a transcript of which is attached and incorporated herein by

reference, it is hereby


2       This matter, which is before me on consent of the parties pursuant to 28 U.S.C.
' 636(c), has been treated in accordance with the procedures set forth in General
Order No. 18. Under that General Order once issue has been joined, an action such as
this is considered procedurally, as if cross-motions for judgment on the pleadings had
been filed pursuant to Rule 12(c) of the Federal Rules of Civil Procedure.

                                           2
      ORDERED, as follows:

      1)    Plaintiff=s motion for judgment on the pleadings is GRANTED.

      2)    The Commissioner=s determination that plaintiff was not

disabled at the relevant times, and thus is not entitled to benefits under the

Social Security Act, is VACATED.

      3)    The matter is hereby REMANDED to the Commissioner,

without a directed finding of disability, for further proceedings consistent

with this determination.

      4)    The clerk is respectfully directed to enter judgment, based

upon this determination, remanding the matter to the Commissioner

pursuant to sentence four of 42 U.S.C. ' 405(g) and closing this case.




Dated:      August 28, 2019
            Syracuse, NY




                                       3
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
------------------------------------------------------x
KENNETH G.,
                                   Plaintiff,

-v-                                 5:18-CV-435

NANCY A. BERRYHILL, ACTING COMMISSIONER
OF SOCIAL SECURITY,

                                   Defendant.
------------------------------------------------------x


                 TRANSCRIPT OF PROCEEDINGS
           BEFORE THE HONORABLE DAVID E. PEEBLES
                      August 22, 2019
       100 South Clinton Street, Syracuse, New York



For the Plaintiff:
(Appearance by telephone)

      OLINSKY LAW GROUP
      300 South State Street
      Suite 420
      Syracuse, New York 13202
      BY: MELISSA A. PALMER, ESQ.

For the Defendant:
(Appearance by telephone)

      U.S. SOCIAL SECURITY ADMINISTRATION
      625 JFK Building
      15 New Sudbury Street
      Boston, Massachusetts 02203
      BY: LUCY WEILBRENNER, ESQ.




           Hannah F. Cavanaugh, RPR, CSR, NYACR
          Official United States Court Reporter
                  100 South Clinton Street
               Syracuse, New York 13261-7367
                       (315) 234-8545
                      KENNETH G. v. NANCY A. BERRYHILL                   2


 1               (In chambers.   Counsel present by telephone.   Time

 2   noted:   11:25 a.m.)

 3               THE COURT:   I have before me a request for judicial

 4   review of an adverse determination by the Commissioner pursuant

 5   to 42, United States Code, Sections 405(g) and 1383(c)(3).

 6               The background is as follows:   Plaintiff was born in

 7   April of 1976 and is currently 43 years of age.     He was 38 years

 8   old, if I read my notes correctly, at the time of the onset of

 9   his disability on June 6, 2014.    He stands between 5'10" and

10   6'0", depending upon the record that you look at, in height and

11   between 150 and 165 pounds, again, depending on which record you

12   rely on.    Plaintiff is right-handed.   He has a 9th education.

13   While in school, he was in special education classes with

14   assistance in math and reading.    Plaintiff lives sometimes in an

15   apartment with his girlfriend, two children, and a 14-month-old

16   who, although it's unclear, I presume might be a grandchild.       He

17   sometimes lives with his sister.    Plaintiff has a driver's

18   license, but has not driven and does not drive due to his

19   seizures.

20               Plaintiff stopped working in June of 2014.   Prior to

21   that time, he worked as a cow herdsman in 2003 where he milked

22   and cleaned cows; 2004, as a snowmaker at a ski resort; 2011, he

23   worked as a roofer and a framer; 2012, as a tractor operator on

24   a crop farm; 2014, he worked for three months as a fieldworker

25   on a crop farm and also two months as a parts washer in a


                    HANNAH F. CAVANAUGH, RPR, CSR, NYACR
                        Official U.S. Court Reporter
                       KENNETH G. v. NANCY A. BERRYHILL                    3


 1   factory.

 2                Medically, plaintiff suffers from both mental and

 3   physical impairments.    Mentally, he has been diagnosed as having

 4   bipolar disorder, posttraumatic stress disorder, and depression.

 5   He receives treatment from Family Counseling Services of

 6   Cortland County.    He was evaluated in August of 2014 by Licensed

 7   Clinical Social Worker Alison Christiansen and Susan Williams,

 8   as well as Dr. Robert Webster and Nurse Practitioner Melanie

 9   Novick.

10                Physically, plaintiff suffers from a seizure

11   disorder.    He receives treatment from Dr. Jody Stackman.

12   Admittedly, the records are very clear that plaintiff is a poor

13   historian when it comes to recounting his seizure history.       He

14   had a one-page seizure log from May and June of 2015 at page

15   421, and at 651, 652, and 448, it recounts that he is a poor

16   historian.

17                He has received treatment at Cortland Hospital for a

18   variety of things, including on March 17, 2015, and January 5,

19   2016, for seizures.    Plaintiff was also evaluated on

20   February 24, 2016, at Upstate Medical Center by Dr. Rebecca

21   Gavett who is apparently a Ph.D., a psychologist.

22                Plaintiff smokes one pack of cigarettes per day.    In

23   terms of medication, he has been prescribed Depakote, Busbar,

24   Remeron, Lamictal, Tegretol, Lamotrigine, Prazosin, Keppra,

25   Ambien, Propranolol, Seroquel, Prozac, Gabapentin, and


                     HANNAH F. CAVANAUGH, RPR, CSR, NYACR
                         Official U.S. Court Reporter
                      KENNETH G. v. NANCY A. BERRYHILL                   4


 1   Sertraline.

 2               In terms of activities of daily living, plaintiff

 3   testifies that he lays on the couch and recounted to the

 4   consultative examiners that he lays on the couch, watches

 5   television, watches the baby, plays with the baby, listens to

 6   the radio, can dress, bathe, groom, cook, clean, do laundry,

 7   shop, and he socializes.   Plaintiff apparently has been sent to

 8   prison on two separate occasions, one for driving while

 9   intoxicated and one for attempted arson.

10               In terms of procedural history, plaintiff applied for

11   Title II and Title XVI benefits on June 17, 2014.     It appears,

12   although the record doesn't contain any indication otherwise,

13   that a prior claim for benefits was denied.   That appears at

14   page 228.   Plaintiff alleged an onset disability date of June 6,

15   2014, and claimed a disability based on seizures, anxiety, a

16   sleep disorder, bipolar disorder, and depression.

17               A hearing was conducted by Administrative Law Judge

18   Michael Carr on August 9, 2016.   ALJ Carr issued a decision on

19   December 14, 2016, finding the plaintiff was not disabled at the

20   relevant times and therefore ineligible for the benefits sought.

21   The Social Security Administration Appeals Council denied

22   plaintiff's request for review on February 5, 2018.

23               In his decision, ALJ Carr applied the five step

24   familiar sequential test for evaluating claims of disability.

25   At step one, he concluded plaintiff was not gainfully employed


                    HANNAH F. CAVANAUGH, RPR, CSR, NYACR
                        Official U.S. Court Reporter
                    KENNETH G. v. NANCY A. BERRYHILL                   5


 1   since June 6, 2014.   He did note that plaintiff was insured

 2   through December 31, 2017.

 3             ALJ Carr, at step two, concluded that plaintiff

 4   suffers from severe impairments, including posttraumatic stress

 5   disorder, bipolar disorder, and seizure disorder.

 6             He concluded at step three that those impairments did

 7   not meet or medically equal any of the listed presumptively

 8   disabling conditions set forth in the Commissioner's

 9   regulations, specifically addressing listings 12.04 and 12.06,

10   and going through the evaluation of whether or not the B and C

11   criteria of those listings were met.   The ALJ next concluded

12   that plaintiff retained the residual functional capacity, or

13   RFC, to perform a full range of work at all exertional levels

14   with certain nonexertional limitations which are set forth at

15   page 19 of the Administrative Transcript.

16             At step four, the Administrative Law Judge concluded

17   that plaintiff is not able to perform his past relevant work due

18   to the limitations found in the RFC.

19             At step five he concluded, with the assistance of a

20   vocational expert's testimony, that plaintiff is capable of

21   performing jobs within the national economy and representative

22   of those jobs were hand packager, a cleaner, sewing machine

23   operator, and marketing clerk/ticket maker.

24             As you know, my role is limited and the standard that

25   I apply is extremely deferential.   I must determine whether


                  HANNAH F. CAVANAUGH, RPR, CSR, NYACR
                      Official U.S. Court Reporter
                      KENNETH G. v. NANCY A. BERRYHILL                  6


 1   correct legal principles were applied and the determination is

 2   supported by substantial evidence, which is defined as such

 3   evidence as a reasonable factfinder would find sufficient to

 4   support a conclusion.   I also decide the case against the

 5   backdrop of plaintiff's burden through step four of establishing

 6   limitations under Poupore.

 7               The first argument concerns the Administrative Law

 8   Judge's admitted failure to consider listing 11.02, which deals

 9   with epilepsy.   The focus of the listing analysis of the

10   Administrative Law Judge was on plaintiff's mental and not

11   physical or neurological condition, and that's potentially

12   explained by the fact that the agency experts at Exhibits 1A and

13   2A considered plaintiff's seizures as nonsevere, that's at 85

14   and 97, but the Administrative Law Judge, at step two, did find

15   severity.

16               The case law is very clear, dating back to at least

17   1982; the Second Circuit's decision in Berry v. Schweiker, 675

18   F.2d 464, where -- that listings should specifically be

19   considered and decisions of an ALJ should recite that listings

20   have been considered.   The Second Circuit in that case gave the

21   following admonition, "Thus, in future cases in which the

22   disability claim is premised upon one or more listed impairments

23   of Appendix 1, the Secretary should set forth the sufficient

24   rationale in support of his decision to find or not to find a

25   listed impairment."


                    HANNAH F. CAVANAUGH, RPR, CSR, NYACR
                        Official U.S. Court Reporter
                      KENNETH G. v. NANCY A. BERRYHILL                  7


 1               That admonition has been followed in such cases as

 2   Barnes v. Astrue, not reported but found, at 2014 WL 297099 from

 3   the Western District of New York, in which Judge Arcara made the

 4   following statement, "In considering whether a claimant's

 5   condition meets or equals the listed impairment, the ALJ must

 6   discuss the listing by name and offer more than a perfunctory

 7   analysis of the listing," and that's a quote from a decision

 8   from the Eastern District of Wisconsin.   He goes on to quote

 9   another quote further from that case, "Failure to mention

10   specific listings, if combined with a perfunctory analysis, may

11   require a remand."

12               And the Southern District of New York in Norman v.

13   Astrue, 912 F. Supp. 2d 33, echoed after citing from Berry, the

14   Court -- in that case in light of the ALJ's failure to explain

15   his reasoning and the conflicting medical evidence, the Court

16   was unable to conclude that the decision was supported by

17   substantial evidence and ordered a remand.

18               Plaintiff argues, and there is some evidence that

19   could support a finding of either meeting or medically equaling

20   listings 11.02A and 11.02B; A deals with generalized

21   tonic-clonic seizures; B, dyscognitive seizures.    Admittedly,

22   the plaintiff is not a wonderful historian of his seizures and

23   in December of 2014, an EEG performed found no epileptic form

24   activity.   However, there is a great deal of information in the

25   record concerning seizures that suggests that plaintiff's


                    HANNAH F. CAVANAUGH, RPR, CSR, NYACR
                        Official U.S. Court Reporter
                       KENNETH G. v. NANCY A. BERRYHILL                 8


 1   seizures could meet the frequency requirements of 11.02A and/or

 2   B.

 3             At 8F, plaintiff lists three seizures from May and

 4   June of 2015.    On March 17, 2015, while in the emergency room,

 5   plaintiff suffered a grand mal seizure.   It is true that there's

 6   a reference to the possibility that it is related to alcohol

 7   withdrawal.   There's an emergency room record from January 5,

 8   2016, that suggests the existence of a tonic-clonic seizure with

 9   incontinence.    Dr. Stackman's medical source statement from

10   August of 2016 suggests that plaintiff suffers from one seizure

11   a week, that's at 645, that can last minutes.    On August 31,

12   2015, plaintiff told Dr. Stackman that he had suffered four

13   seizures in the past week.    That's at 637.   On February 24,

14   2016, Dr. Gavett noted plaintiff reported four seizures in the

15   last six months that sounded like dyscognitive seizures.    On

16   August 2, 2016, a seizure, which sounded like a dyscognitive

17   seizure, lasting three minutes was observed at Family Services,

18   that's at 643.    At the hearing, plaintiff testified that he

19   suffers one seizure every two to three days and one time per

20   week even on meds, that's at page 52.   At December 12, 2014, Dr.

21   Stackman diagnosed partial complex seizures or indicated that

22   the reports suggested the existence of partial complex seizures,

23   which would fall within the definition under 11.00 dyscognitive

24   seizures, or could.    On June 6, 2014, plaintiff reported three

25   seizures in the past two weeks to a Nurse Practitioner, that's


                     HANNAH F. CAVANAUGH, RPR, CSR, NYACR
                         Official U.S. Court Reporter
                       KENNETH G. v. NANCY A. BERRYHILL                 9


 1   at 407.   On December 17, 2015, plaintiff reported a one time per

 2   week seizure frequency to Nurse Practitioner Novick, that's at

 3   544.   On April 4, 2016, he again reported one seizure per week

 4   for every week or bi-weekly to Nurse Practitioner Novick, that's

 5   at 553.

 6                So there's certainly evidence that should have been

 7   considered and there should have been a lucid analysis of

 8   whether or not the reported frequency of seizures from these

 9   various sources, the girlfriend, treating source, and the

10   plaintiff himself, could meet or medically equal either 11.02A

11   or 11.02B.    It is clearly a nuanced analysis that would be

12   required and it is complex concerning the issue of both the

13   nature of the seizures and whether they are tonic-clonic or

14   dyscognitive, and also the number, and, further, the treatment

15   and whether plaintiff was compliant with his prescribed

16   medication, so that is what I would have been looking for in an

17   Administrative Law Judge's decision.

18                I've scoured Administrative Law Judge Carr's decision

19   and I don't find the analysis sufficient to tell me that he

20   properly rejected 11.02 as a listed impairment, so I won't

21   directly address the second argument, although I think that

22   there is some merit to the argument that Dr. Stackman's opinions

23   were not properly considered.

24                In any event, I think that the matter should be

25   remanded for a fulsome consideration of whether plaintiff's


                     HANNAH F. CAVANAUGH, RPR, CSR, NYACR
                         Official U.S. Court Reporter
                                                                        10


 1   condition meets or medically equals listing 11.02.    I don't find

 2   persuasive evidence of disability and so I will not make a

 3   directed finding, but I will grant judgement on the pleadings to

 4   the plaintiff, vacate the Commissioner's determination, and

 5   direct that the matter be remanded for further consideration

 6   consistent with this opinion.

 7             Thank you both for excellent arguments.     This was a

 8   very interesting case.   I hope you all have a good rest of your

 9   summer.

10             MS. PALMER:    Thank you, your Honor.

11             MS. WEILBRENNER:   Thank you, your Honor.   You, too.

12             (Time noted:   11:43 a.m.)

13

14

15

16

17

18

19

20

21

22

23

24

25


                  HANNAH F. CAVANAUGH, RPR, CSR, NYACR
                      Official U.S. Court Reporter
                                                                      11


 1

 2                   CERTIFICATE OF OFFICIAL REPORTER

 3

 4

 5                I, HANNAH F. CAVANAUGH, RPR, CSR, NYACR, Official

 6   U.S. Court Reporter, in and for the United States District Court

 7   for the Northern District of New York, DO HEREBY CERTIFY that

 8   pursuant to Section 753, Title 28, United States Code, that the

 9   foregoing is a true and correct transcript of the

10   stenographically reported proceedings held in the above-entitled

11   matter and that the transcript page format is in conformance

12   with the regulations of the Judicial Conference of the United

13   States.

14

15                       Dated this 28th day of August, 2019.

16

17                            X___________________________________

18                            HANNAH F. CAVANAUGH, RPR, CSR, NYACR

19                            Official U.S. Court Reporter

20

21

22

23

24

25


                  HANNAH F. CAVANAUGH, RPR, CSR, NYACR
                      Official U.S. Court Reporter
